
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20



BOISE CASCADE CORPORATION

1995 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
1995 Board of Directors Deferred Compensation Plan (the "Plan") is to further
the growth and development of Boise Cascade Corporation (the "Company") by
providing nonemployee directors of the Company the opportunity to defer receipt
of all or a portion of their cash compensation and thereby reward and encourage
their productive efforts on the Company's behalf.

        2.     Definitions.

        2.1   Account Accumulation Rate. The rate of imputed interest which
shall be applied to Participants' Deferred Accounts. This rate shall be equal to
Moody's Times 130%.

        2.2   Committee. The Executive Compensation Committee of the Company's
Board of Directors or any successor to the Committee.

        2.3   Compensation. A Participant's fees, payable in cash, for services
rendered by a Participant as a Director of the Company during a calendar year.
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursements.

        2.4   Deferred Account. The record on the Company's books of the
cumulative amount of (i) a Participant's compensation deferred pursuant to this
Plan, plus (ii) imputed interest on such deferred amounts accrued as provided in
Section 5.1.

        2.5   Deferred Compensation Agreement. A written agreement between a
Participant and the Company, whereby a Participant agrees to defer a portion of
his or her Compensation pursuant to the provisions of the Plan, from a minimum
of $5,000/year to a maximum of 100% of his or her Compensation, and the Company
agrees to make benefit payments in accordance with the provisions of the Plan.

        2.6   Deferred Compensation and Benefits Trust. The irrevocable trust
(the "DCB Trust") established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        A "Change in Control" shall be deemed to have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.6(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board

1

--------------------------------------------------------------------------------




and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company's stockholders was approved by a vote of at least 2/3rds
of the directors then still in office who either were directors on the date
hereof or whose appointment, election, or nomination for election was previously
so approved (the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.6(c)(i) shall not be deemed to be a Change in
Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.6(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.6(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that

2

--------------------------------------------------------------------------------




"Person" shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) an
individual, entity or group that is permitted to and does report its beneficial
ownership of securities of the Company on Schedule 13G under the Exchange Act
(or any successor schedule), provided that if the individual, entity or group
later becomes required to or does report its ownership of Company securities on
Schedule 13D under the Exchange Act (or any successor schedule), then the
individual, person or group shall be deemed to be a Person as of the first date
on which the individual, person or group becomes required to or does report its
ownership on Schedule 13D.

        2.7   Director. An individual who is not an employee of Boise Cascade
Corporation and who is a member of the Board of Directors of Boise Cascade
Corporation.

        2.8   Moody's Times 130%. An annualized rate of interest equal to 130%
times Moody's Composite Average of Yields on Corporate Bonds as determined from
Moody's Bond Record published by Moody's Investor's Service, Inc. (or any
successor thereto), or, if such monthly yield is no longer published, a
substantially similar rate selected by the Board, in its sole discretion. The
rate to be applied for purposes of this Plan shall be based, for any given
month, on the published rate for the immediately preceding calendar month.

        2.9   Participant. A Director who has entered into a written Deferred
Compensation Agreement with the Company in accordance with the provisions of the
Plan.

        2.10 Termination. The Participant's ceasing to be a Director of the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, or death.

        3.     Administration and Interpretation. The Committee shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Claims for benefits under the Plan and appeals
of claim denials shall be in accordance with Sections 10 and 11. Any
interpretation by the Committee shall be final and binding on the Participants.

        4.     Participant Compensation Deferral.

        4.1   Compensation Deferral. A Director who wishes to participate in the
Plan shall execute a written Deferred Compensation Agreement, in the format
provided by the Company, whereby the Director elects to defer a portion of his
or her Compensation otherwise earned and payable for the period from January 1,
1996, through December 31, 2000. The amount deferred shall result in
corresponding reductions in the Compensation payable to a Participant.

        4.2   Participation. A person who is a Director or becomes a Director on
or subsequent to January 1, 1996, and prior to December 31, 2000, shall be
entitled to participate in the Plan until December 31, 2000, and shall be bound
by all the other terms and conditions of the Plan. A Director shall complete a
Deferred Compensation Agreement within 30 days of becoming eligible

3

--------------------------------------------------------------------------------




and being notified of the terms and conditions of the Plan. Reduction of
compensation pursuant to the Deferred Compensation Agreement shall commence as
of the date of such director's election to the Board of Directors.

        4.3   Alteration of Compensation Deferral. The amount of Compensation to
be deferred, once selected by a Participant, shall be irrevocable except upon
written approval by the Committee. A request to alter the amount of Compensation
deferred must be submitted by a Participant in writing to the Committee prior to
January 1 of the year for which such modification is requested and shall detail
the reasons for the modification. If a modification of the deferral amount is
granted by the Committee, the modification shall affect only future years of
participation; and all benefits under the Plan shall be adjusted to reflect the
new deferred amount and also to reflect any costs incurred by the Company to
effect the adjusted benefits payable to the Participant.

        5.     Payment of Deferred Amounts.

        5.1   Participant Account. The Company shall maintain, for each
Participant, a record of the Participant's deferrals by accumulating the amount
of his or her deferred compensation, and each month the account shall be updated
with a monthly rate of interest equal to the applicable Account Accumulation
Rate.

        5.2   Benefits. Upon Termination, a Participant shall be paid his or her
account in a lump sum or in equal quarterly installments calculated to
distribute his or her account plus accrued interest for a period of not more
than 15 years. Payments shall commence on the date and shall be made in the
manner elected by the Participant in the Deferred Compensation Agreement. Unpaid
balances under the installment election continue to earn interest at the
applicable Account Accumulation Rate. If a Participant does not make an
election, his or her account shall be paid out in quarterly installments over
15 years beginning January 1 of the year following Termination. The Participant
may request other forms of payout which are subject to approval by the
Committee, pursuant to Section 5.3.

        5.3   Change of Election. A Participant may request a change in the
payout election any time prior to January 1 of the year benefits are scheduled
to be paid. The changed payout election must be one of the payout options in the
original Deferred Compensation Agreement. Such request must be in writing and
shall be approved or denied at the sole discretion of the Committee. No change
will be permitted that would allow a payment to be made earlier than originally
elected in the Deferred Compensation Agreement.

        Notwithstanding any provision in this Plan to the contrary, a
Participant or Beneficiary may at any time request a single lump-sum payment of
the amount credited to an account or accounts of the Participant under the Plan.
The amount of the payment shall be equal to (i) the Participant's Deferred
Account balance under the Plan as of the payment date, reduced by (ii) an amount
equal to 10% of such account balance. This lump-sum payment shall be subject to
withholding of federal, state, and other taxes to the extent applicable. This
request must be made in writing to the Committee. The lump-sum payment shall be
made within 30 days of the date on which the Committee received the request for
the distribution. If a request is made under this provision, the Participant
shall not be eligible to participate in any nonqualified deferred compensation
plan maintained by the Company, including this Plan, for a period of 12 months
after such request is made. In addition, in such event any deferred compensation
agreement under any nonqualified deferred compensation plan of the Company shall
not be effective with respect to Compensation payable to the Participant during
this 12-month period.

        5.4   Payment on Death After Benefits Commence. If a Participant dies
after his or her benefits have commenced and prior to the distribution of his or
her entire Deferred Account, his or her

4

--------------------------------------------------------------------------------




beneficiary shall receive any benefit payments in accordance with the Deferred
Compensation Agreement.

        5.5   Death Benefit. If a Participant should die prior to the
commencement of Plan distributions, the Company shall pay his or her designated
beneficiary or beneficiaries the Participant's Deferred Account balance.
Payments shall be made as specified in the Deferred Compensation Agreement. The
undistributed portion of Participant's account shall be updated with a monthly
rate of interest equal to the applicable Account Accumulation Rate.

        5.6   Recipient of Payments; Designation of Beneficiary. All payments to
be made by the Company shall be made to the Participant, if living. If a
Participant dies before receiving all benefit payments, all subsequent payments
under the Plan shall be made to the beneficiary or beneficiaries of the
Participant. The Participant shall designate a beneficiary by filing a written
notice of such designation with the Company in such form as the Company may
prescribe. If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the Participant's estate.

        6.     Miscellaneous.

        6.1   Assignability. A Participant's rights and interests under the Plan
may not be assigned or transferred except, in the event of the Participant's
death, to his or her designated beneficiary, or in the absence of a designation,
by will or to his or her legal representative.

        6.2   Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

        6.3   Construction. To the extent not preempted by federal law, the Plan
shall be construed according to the laws of the state of Idaho.

        6.4   Form of Communication. Any election, application, claim, notice or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company shall prescribe. Such communication shall be effective upon receipt by
the Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        7.     Amendment and Termination. The Company, acting through its Board
of Directors or any committee of the Board of Directors, may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant's prior consent.

        8.     Unsecured General Creditor. Except as provided in Section 9,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all Company assets shall be, and remain,
the general, unpledged, unrestricted assets of the Company. The Company's
obligation under the Plan shall be an unfunded and unsecured promise of the
Company to pay money in the future.

        9.     Deferred Compensation and Benefits Trust. Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to

5

--------------------------------------------------------------------------------


the trustee as desired by the Company in its sole discretion to maintain or
increase the Funding Amount with respect to this Plan. The assets of the DCB
Trust, if any, shall be used to pay benefits under this Plan, except to the
extent the Company pays such benefits. The Company and any successor shall
continue to be liable for the ultimate payment of those benefits.

        10.   Claims Procedure. Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's Salaried and Executive Compensation Manager, who shall have
absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to such claim in the name
and on behalf of the Company. Such written notice of a claim shall include a
statement of all facts believed by the Participant to be relevant to the claim
and shall include copies of all documents, materials, or other evidence that the
Participant believes relevant to such claim. Written notice of the disposition
of a claim shall be furnished the claimant within 90 days after the application
is filed. This 90-day period may be extended an additional 90 days by the
Salaried and Executive Compensation Manager, in his or her sole discretion, by
providing written notice of such extension to the claimant prior to the
expiration of the original 90-day period. In the event the claim is denied, the
specific reasons for such denial shall be set forth in writing, pertinent
provisions of the Plan shall be cited and, where appropriate, an explanation as
to how the claimant may perfect the claim or submit such claim for review will
be provided.

        11.   Claims Review Procedure. Any Participant, former Participant, or
Beneficiary of either, who has been denied a benefit claim shall be entitled,
upon written request, to a review of his or her denied claim. Such request,
together with a written statement of the claimant's position, shall be filed no
later than 60 days after receipt of the written notification provided for in the
above paragraph, and shall be filed with the Company's Salaried and Executive
Compensation Manager, who shall promptly inform the Committee. The Committee
shall make its decision, in writing, within 60 days after receipt of the
claimant's request for review. The Committee's written decision shall state the
facts and plan provisions upon which its decision is based. The Committee's
decision shall be final and binding on all parties. This 60-day period may be
extended an additional 60 days by the Committee, in its discretion, by providing
written notice of such extension to the claimant prior to the expiration of the
original 60-day period.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



BOISE CASCADE CORPORATION 1995 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN (As
Amended Through September 26, 2003)
